DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US Patent Publication 2017/0140216 in view of Kudekar et al., US Patent Publication 2015/0323998.
Regarding independent claim 8, Lin et al. teaches a method comprising: 
at a processor (processor 120 of figure 1 as given in paragraphs 0042 and 0045): 
detecting a finger in a 3D environment (paragraphs 0053 and 0056 explain the detection of a finger in a 3D environment); 
determining a state of the finger based on an image of the 3D environment (paragraphs 0052-0053 and 0056 describe the determination of the gesture of the finger based on images taken of the 3D environment); 
performing a point identification technique to identify a 3D position of a measurement point based on the state of the finger (paragraph 0053 recites “where the gesture refers to an action that is made by the user by using a finger and that has a specific measurement meaning. That is, according to different measurement purposes, the to-be-measured object has multiple measurement parameters. For example, a measurement parameter may be at least one of a length, a width, a height, an area, a volume of the to-be-measured object, or a distance from the to-be-measured object to an image information collection device” and the point identification technique is the specific measurement meaning); 
identifying the 3D position of the measurement point based on the selected point identification technique and the image of the 3D environment (paragraphs 0062-0066 explain the measurements based on the identified positions); and 
providing a measurement based on the 3D position of the measurement point (paragraphs 0072-0074 describes how the measurement is calculated).
Lin et al. does not explicitly discuss a selection of a technique based on the state of the finger. Kudekar et al. does not explicitly discuss a selection of a technique based on the state of the finger (paragraph 0040 explains that either contact or hover may be used as input and paragraph 0054 explains how the action technique is different based on which is done such that the state of hover or touch causes a selection of reaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the gesture features of Kudekar et al. into the system of Lin et al. The rationale to combine would be allow different techniques based on whether the user indicates to touch the given region before actually touching (paragraph 0054 of Kudekar et al.).
Regarding claim 9, Lin et al. teaches the method of claim 8, wherein determining the 3D position of the finger comprises detecting the finger in an image of the 3D environment (paragraphs 0052-0053 and 0056 describe the determination of the gesture of the finger based on images taken of the 3D environment). Lin et al. does not specify that the detection is based on color, shape, or connection to an arm or wrist. Kudekar et al. specifies that the detection is based on color, shape, or connection to an arm or wrist (paragraph 0044 and 0047 explain that the images are analyzed to determine shapes to determine anatomical features). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the detection features of Kudekar et al. into the system of Lin et al. The rationale to combine would be allow proper calibration for accurate detection (paragraph 0047 of Kudekar et al.).
Regarding claim 10, Kudekar et al. teaches further the method of claim 8, wherein determining the state of the finger based on an image of the 3D environment comprises (i) using a machine learning classification (paragraph 0073 explains how machine-learning is used in gesture classification), (ii) using depth around a fingertip of the finger in the 3D environment and a depth of the fingertip, (iii) evaluating an appearance or a positioning of the finger relative to a mobile electronic device, (iv) detecting a shadow of the finger, (v) evaluating skin deformation or color modification of the finger when touching, or (vi) estimating whether a surface of interest is close to the finger using depth estimation and gaze tracking.
Regarding claim 11, Kudekar et al. teaches further the method of claim 8, wherein the selected point identification technique comprises a first touching point identification technique or a second pointing point identification technique based on the state of the finger (paragraphs 0054 and 0059-0060 teaches how the actions are different based on a touch or hover/point input).
Regarding claim 12, Lin et al. teaches the method of claim 8, wherein determining the 3D position of the measurement point comprises identifying an object in the 3D environment adjacent to a fingertip of the finger (figures 4A and 4B show the measurement points of the object of paragraphs 0062-0063 to be adjacent to the fingertip of the finger).
Regarding claim 13, Lin et al. teaches the method of claim 8, wherein determining the 3D position of the measurement point comprises: 
extending a line from a viewpoint through a fingertip of the finger in the 3D environment (figure 5A depicts the line described in paragraph 0065 that goes from the left eye viewpoint through a fingertip to determine the measurement calculations); and 
determining an intersection of the line and an object in the 3D environment (figure 5A shows point P where the line intersects the object, as given in paragraph 0065).
Regarding claim 14, Lin et al. teaches the method of claim 8, wherein the measurement is a distance to the measurement point (distance shown in figure 4A as given in paragraph 0073), a distance between the measurement point and a second measurement point (distance shown in figure 4B as given in paragraph 0074), a surface area identified based on the measurement point, or a volume identified based on the measurement point.
Regarding claim 15, Lin et al. teaches the method of claim 14, wherein a set of a plurality of measurement points is determined, and the set of measurement points is used to provide the measurement (paragraphs 0063 and 0074 explain how a set of measurement points is used to provide the measurement).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached notice of references cited includes relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627